    Case: 3:18-po-00065-SLO Doc #: 19 Filed: 04/27/20 Page: 1 of 1 PAGEID #: 55




                        IN UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA                   )
                                           )
              vs                           )              Case No. 3:18PO65
                                           )
                                           )
       Ralph Stodd


                            ORDER TERMINATING PROBATION




The above named began probation on April 3, 2019, for a period of two years. Based on the

recommendation of the U.S. Probation Officer and for good cause shown it is hereby ordered that

the defendant is discharged from supervised release and that the proceedings in the case be

terminated.



               27th
                                  April
Dated this         day of                   , 2020




                                     Sharon L. Ovington
                                     United States Magistrate Judge
